Citation Nr: 0727976	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-28 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) as a result of sexual assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The Board notes that a Circuit Court in Charlotte County, 
Florida found the veteran incompetent and committed him to a 
state institution in April 2005.  However, the veteran has 
representation and there is no indication that he is 
receiving inadequate counsel for VA purposes.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
any current diagnosis for PTSD or that a sexual assault 
occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the presence of three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

The Board notes that 38 C.F.R. § 3.304(f) addresses the type 
of evidence that the Board may consider relevant in 
corroborating the occurrence of a stressor in claims for 
service connection for PTSD resulting from a sexual assault.

The veteran bases his PTSD claim on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the alleged events.  Therefore, evidence from 
sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following a claimed assault is 
one type of relevant evidence that the Board may take into 
account.  Examples of behavior changes that may constitute 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), VA 
established special procedures for evidentiary development of 
claims for PTSD based on personal assault.  The Court advised 
that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provide "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service."

Manual M21-1 lists evidence that might indicate such a 
stressor including lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court held 
that the provisions in M21-1, Part III, 5.14(c), which 
address PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations, 
and therefore; they bind VA decisions.  YR v. West, 11 Vet. 
App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

In the instant case, the veteran alleges that his supervisor 
(drill sergeant) sexually assaulted him on numerous occasions 
during service.  

The veteran's service medical records show that he frequently 
complained of constipation, abdomen pains, and headaches due 
to nervousness and anxiety.  These records also note that he 
had additional bouts of anxiety as a result of orders which 
would have sent him to Vietnam.  Consequently, he requested a 
transfer to a different military occupational specialty, a 
humanitarian transfer, or discharge from the service, 
indicating that he could not take the physical exertion.  

Although anxiety and a request for a change in military 
occupational specialty are potential indicators of a stressor 
in service, the Board finds that they were more than likely 
related to the possibility of serving in Vietnam, as clearly 
indicated within the record.

In addition, service medical records note that the veteran 
had numerous outpatient consultations in August 1968, at 
which time a military physician diagnosed him with an 
emotionally unstable personality with hypochondriasis.  At a 
mental status evaluation in September 1968, the veteran 
revealed that he had a long history of continuous headaches 
and pains in his abdominal cavity.  The veteran also noted a 
history of "pulling out his hair" due to a "nervous" 
condition, enuresis until age 7 or 8, and sleepwalking until 
age 9.  The veteran admits that he stutters when he is 
nervous and that he has occasional nightmares.  Later that 
month and in November 1968, the veteran was put on medical 
hold for additional psychiatric evaluations.  

Subsequently, a mental status evaluation in December 1968 
indicated that the veteran has absolutely no motivation for 
continued active duty and admits that he feels he can not 
make it.  The military physician provided a diagnosis of 
emotionally unstable personality, manifested by excitability 
and ineffectiveness when confronted by minor stress.  The 
examiner opined that the veteran was unsuitable for service 
and recommended a discharge.  The examiner also noted that 
his condition existed prior to enlistment and has not been 
aggravated by any condition of service, providing highly 
probative medical evidence against this claim.

Hence, the veteran's service medical records are negative for 
evidence of any injury consistent with his claimed sexual 
assault.  Further, the veteran did not seek any medical 
treatment for any physical injuries consistent with the 
claimed assault.  Beyond this, the Board must find that, 
overall, the service record provides evidence against this 
claim.

The Board notes that the veteran did not report any 
psychiatric problems or sexual assaults in service until a 
motor vehicle accident in October 1999, more than thirty 
years after service.  After the accident, the veteran 
reported a number of personal and psychological problems to 
VA physicians.  As a result of the accident, the veteran 
reported losing his job and he could no longer support his 
family.  Shortly thereafter, the veteran's wife and children 
left him and he lost his home to foreclosure.  The veteran's 
wife filed for divorce and received a court order in May 
2003.  Divorce proceedings indicate the wife kept most of the 
marital possessions and now the veteran claims he is homeless 
and has nothing.

Subsequently, VA outpatient treatment records from June 2002 
to September 2002 show a current diagnosis of adjustment 
disorder with mixed anxiety and depressed mood.  The 
physician provided this diagnosis based on a serious motor 
vehicle accident which left him with many neurological and 
musculoskeletal injuries.  Such records are found to provide 
evidence against this claim, clearly indicating a disorder 
related to event well after service. 

Moreover, a December 2002 outpatient treatment record also 
indicates that the veteran reported no history of sexual 
trauma during service, providing more evidence against this 
claim.

The veteran also submitted statements from his mother, 
brother, and sister, in which each relates observations of 
changes in the veteran's behavior after discharge from 
service.  Additional evidence submitted by the veteran, 
however, shows he married in 1970, and had a very successful 
career as an advertising salesman as evidenced by his 
numerous commendations and awards from several businesses 
with whom he worked.  His marriage lasted over thirty years 
and he has five children.  However, VA records show that his 
personal and financial situation did not deteriorate until 
after the motor vehicle accident.  Hence, it appears from the 
record that the veteran's depression and anxiety were the 
result of his motor vehicle accident and not due to any 
psychiatric disorder, PTSD, or military sexual trauma. 

The veteran also claims that he had multiple rectal and colon 
surgeries in the 1970s as a result of the sexual assaults he 
experienced in service.  Nevertheless, the record provides no 
evidence of any claimed medical treatment for these 
conditions until after his motor vehicle accident in October 
1999.  The Board notes that Social Security Administration 
(SSA) records in October 2001 show that the veteran's muscles 
holding his colon in place were severely torn and required 
multiple colonoscopies.  As noted, these injuries were the 
result of the motor vehicle incident and not from service.

Coincident with his divorce, the veteran testified that his 
drill instructor raped him, that he witnessed tortures, rape, 
and murder, and that he personally blew the whistle on this 
activity.  However, the veteran presented no evidence or 
testimony to corroborate these claims.  

At an RO hearing in June 2006 and in VA outpatient treatment 
reports in December 2002 and April 2003 the veteran reported 
that he was sexually assaulted in service and noted his 
efforts to seek treatment at the VAMC in Bay Pines.  In 
addition, a licensed mental health counselor, R.J.G., M.Ed., 
provided a diagnosis of PTSD, severe and chronic, and 
military sexual trauma.  R.J.G. based his PTSD diagnosis on 
test results, evidence of sleep disturbance, hypervigilance, 
increased startle effect, and the veteran's own 
"verbalization" while under treatment from May 2003 to 
November 2003.  In this regard, R.J.G. opined that his 
symptomatology and maladaptive coping skills were extremely 
consistent with those who experienced military sexual trauma.  
Indeed, R.J.G. determined that the veteran's sexual trauma 
"did likely as not occur."  Furthermore, in April 2005, the 
veteran submitted a court document which determined that the 
veteran has PTSD.  These records provide evidence in support 
of this claim. 

According to SSA records in October 2001 and VA outpatient 
records in November 2001, the veteran has a diagnosis of 
adjustment disorder with mixed anxiety and depressed mood; 
the same diagnosis provided by the military physician in 
service, providing more evidence against this claim.  

VA evaluates the probative value of medical opinion evidence 
on the basis of the medical expert's personal examination of 
the patient, the examiner's knowledge and skill in analyzing 
the data, and the medical conclusion reached.  The 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The letter from R.J.G. provides some support to the veteran's 
claim as it shows a current diagnosis and relate it to an in-
service stressor.  However, the Board finds that R.J.G.'s 
opinion has very minimal probative value.  The veteran's 
service medical records do not support the veteran's account 
of events surrounding his military service and discharge.  In 
addition, R.J.G. did not review the veteran's service medical 
records, his private medical records, or his SSA records, all 
of which are found to provide evidence against this claim. 

The Board places less probative value on the R.J.G. opinion 
and the court document opinion.  While the R.J.G. opinion 
provided a diagnosis of PTSD and a nexus to service, this 
appears to have been based primarily upon a history provided 
by the veteran, rather than upon a review of the evidence of 
record.  The filtering of the veteran's account of his 
military service thorough his physician does not transform 
his account into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For this 
reason, the letter written by R.J.G. dated in September 2006 
is inadequate to establish a connection between the veteran's 
claimed PTSD and service.

The Board assigns greater weight to the October 2001 SSA 
examination and the November 2001 VA examination which did 
not find any diagnosis for PTSD or any other psychoses.  In 
placing greater weight on the October and November 2001 
examinations, the Board notes that the veteran's entire file 
was reviewed in detail and a comprehensive examination was 
performed.  In forming the VA's opinion, the November 2001 
examiner found no evidence of PTSD or any sexual assault in 
service and associated his adjustment disorder and the 
physical, psychological, and financial changes to the motor 
vehicle accident.  The Board accordingly finds the October 
and November 2001 examinations to be the most probative as to 
whether the veteran has PTSD because the examiners based 
their opinions on a thorough review of the evidence in the 
veteran's file and records in addition to a detailed medical 
examination.  

Even assuming that the veteran had a diagnosis of PTSD 
"[j]ust because a physician or other health professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  It is also clear that the Board is not required to 
accept an appellant's statements regarding the alleged sexual 
assaults and colon difficulties he associates with his active 
service, if the Board does not find the statements regarding 
his symptoms to be credible.

The Board must note the lapse of over thirty years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of Appeals 
for the Federal Circuit determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board must find that, overall, the service and post-
service medical record outweigh the veteran's claim that he 
has PTSD related to service many years ago.

Based on the above, the Board finds that the veteran does not 
have PTSD.  Further, even if the Board were to assume that 
the veteran currently has PTSD, the Board also finds that the 
service and post-service medical record clearly supports the 
finding that any PTSD condition found is not related to a 
stressor in service.  Accordingly, as the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).  Hence, VA 
must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in November 2002, 
June 2003, April 2006, and April 2007 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA furnished an appropriate examination to determine 
the nature and etiology of the veteran's condition.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


